DETAILED ACTION
Response to Amendment
This office action regarding application 16/399,842 filed April 30, 2019, is in response to the applicants arguments and amendments filed July 27, 2022. Claims 1, 8, 12, and 14 have been amended. Claims 1-7, and 12-21 are currently pending and are addressed below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Response to Arguments
Applicants amendments to claim and specification have overcome some of the objections and rejections previously set forth in the Final Office Action mailed June 13, 2022.  Applicants amendments to claim 1, 12 and 14 have been deemed sufficient to overcome the previous 35 USC 102 rejection through the inclusion of “determination of a motion status of the vehicle includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn.”, as supported by the specification, however as this changes the scope of the claims, new rejections have been made based on the changes in scope of previously rejected claims. Additionally, applicants arguments have been fully considered but they are not fully persuasive for the reasons seen below. 
 
Applicant’s arguments with respect to claim(s) 1, 12, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamad (US-20180259350) in view of Toda (US-20120041702). 

Regarding claim 1, Al-Hamad teaches a method comprising
sensing motions of a vehicle and a device on the vehicle by a plurality of sensors in the device (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
the plurality of sensors including a first sensor and a second sensor different from the first sensor (Paragraph [0038], “Smartphones, wearables or other similar portable devices may have embedded technology for sensing the motion dynamics of the device, and may have other sensors that provide related information. For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”)
the device being fixed with respect to the vehicle (Paragraph [0010], "wherein the portable device is conveyed by a cart and may be tethered or untethered, wherein mobility of the portable device may be constrained or unconstrained within the cart")
determining an acceleration of the device by analyzing sensor data of the first sensor (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the device having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
determining an acceleration of the vehicle by analyzing sensor data of the second sensor (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.") (Paragraph [0038], “For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”, here the system is analyzing the sensor data of a plurality of sensors including a second sensor in order to determine motion characteristics of the vehicle such as acceleration)
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
determining a motion status for the vehicle (Paragraph [0073], “Following detection of the portable device being in cart motion mode, it may be determined whether the cart is moving or is in a stationary period as indicated with regard to 306 of FIG. 3. It will be appreciated that the moving versus non-moving status of the cart may be used to differentiate between the moving and stationary intervals. In some embodiments, the determination of whether the cart is moving may be based on statistical analysis techniques using motion sensor data, such as measurements from accelerometers and gyroscopes. Suitable statistical parameters that may be used in this determination include: i) peak to peak range in accelerometer data over an appropriate window, such as approximately 5 sec; ii) a mean of rotation rate magnitude over an appropriate window, such as approximately 2 sec; and iii) a mean of radius of rotation magnitude over an appropriate window, such as approximately 2 sec.”, here the system is making a determination of a movement state of the cart using statistical analysis techniques)
extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
calculating a misalignment angle between a horizontal component of the first acceleration component and the first horizontal acceleration direction by analyzing an amount of rotation between the horizontal component of the device and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.")
and based on the motion status of the vehicle (See Figure 3, a motion status is determined in step 306, if the determination of the status indicates motion then the system performs heading misalignment angle calculation, if the system is not in motion then it skips the misalignment angle step)
and positioning the vehicle using the sensor data of the first sensors based on the misalignment angle (Figure 1, step 116, “Provide Navigation Solution”, here the navigation solution which includes positioning the vehicle that is provided by the system includes the earlier calculated misalignment angle at step 110) (Paragraph [0040], “By identifying such components, it may be possible to adjust the sensor measurements to more accurately characterize the true motion of the cart and therefore to provide a more accurate navigation solution.”).
However Al-Hamad does not explicitly teach that the determination of a motion status of the vehicle includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn.
Toda teaches a moving state detection device to calculate and correct an acceleration that includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn (Paragraph [0062], “Further, in the above calculation processing, the selective conditions between the straight travel and the turning travel are set, in which a threshold for detecting a turning is set in advance for the left-and-right direction acceleration a.sub.y(AG).sup.s, and it may be determined as the turning travel when the left-and-right direction acceleration a.sub.y(AG).sup.s is above the threshold, and it may is be determined as the straight travel when the left-and-right direction acceleration a.sub.y(AG).sup.s is below the threshold. Alternatively, a threshold for detecting the turning is set in advance for the left-and-right direction acceleration a.sub.y.sup.b in the movable body coordinate system that is calculated by the correcting operation module 13 as described below, and it may be determined as the turning travel when the left-and-right direction acceleration a.sub.y.sup.b is above the threshold, and it may be determined as the straight travel when the left-and-right direction acceleration a.sub.y.sup.b is below the threshold.”)
Al-Hamad and Toda are analogous art as they are both generally related to systems that analyze motion dynamics in vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn of Toda in the apparatus and method for determining a misalignment angle of a device in a vehicle of Al-Hamad in order to improve the overall accuracy of the system by removing influence of unnecessary components and accurately correcting the acceleration (Toda, Paragraph [0008], “An object of the present invention is to realize a moving state detecting device for removing influence of unnecessary components, such as a bias component and a noise component, contained in an acceleration that is outputted from an accelerometer, calculating an attached angle of the accelerometer, and thereby, accurately correcting the acceleration obtained from the accelerometer.”).

Regarding claim 2, the combination of Al-Hamad and Toda teaches the method as described above in claim 1, Al-Hamad further teaches wherein the first sensor of plurality of sensors includes a three axis gyroscope and a three axis accelerometer (Figure 4, Item 400, "Accelerometer Triad", "Gyroscope Triad”). 

Regarding claim 3, the combination of Al-Hamad and Toda teaches the method as described above in claim 1, Al-Hamad further teaches wherein the second sensor of the plurality of sensors includes a global positioning system sensor (Paragraph [0052], "Representative technologies that may be embodied by absolute navigational information module 222 include: (i) global navigation satellite system (GNSS) receiver such as global positioning system (GPS)"). 

Regarding claim 4, the combination of Al-Hamad and Toda teaches the method as described above in claim 1, Al-Hamad further teaches wherein the first acceleration component in the first direction of the device is indicative of a forward axis of the plurality of sensors (Paragraph [0088], "These and other suitable techniques may be used to determine the along-track axis of the platform to estimate heading misalignment angle of device 200.", here the system is capable of determining an along-track axis which is interpreted as being the forward axis)
the second acceleration component in the second direction of the device is indicative of a lateral axis of the plurality of sensors (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plane") (Figure 4, Item 400, "Accelerometer Triad").

Regarding claim 5, the combination of Al-Hamad and Toda teaches the method as described above in claim 1, Al-Hamad further teaches wherein extracting horizontal components of the acceleration of the device includes receiving a tilt direction of the first sensor the plurality of sensors with respect to a horizontal plane (Paragraph [0070], "As indicated, sensor data may be processed as desired, such as by employing a low pass filter for noise reduction. Further, accelerometer and gyroscope readings may be levelled using the roll and pitch angles values followed by removing the gravity value from the vertical accelerometer of the leveled data."¸ here the data may be processed as needed such as by using the roll and pitch angles which are interpreted as being a tilt direction)
and compensating the tilt direction to the first acceleration component and the second acceleration component to extract horizontal components of the first and second acceleration with respect to the horizontal plane (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform. Typically, measurements are integrated once for gyroscopes to yield orientation angles and twice for accelerometers to yield position of the device or platform incorporating the orientation angles. Thus, the measurements of gyroscopes will undergo a triple integration operation during the process of yielding position.", here the system is determining orientation angles) (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.", the system then compensates the components in order to get leveled horizontal components)

Regarding claim 6, the combination of Al-Hamad and Toda teaches the method as described above in claim 1, Al-Hamad further teaches further comprising applying a singular value decomposition to the horizontal components of the first and second acceleration component of the device (Paragraph [0087], "Before applying the PCA technique, the horizontal components are generated by levelling the acceleration data to the horizontal plan, then they are fed to the technique.") (Paragraph [0087], "The first stage in PCA is to standardize the data by subtracting the mean, and then singular value decomposition (SVD) is applied to get the eigenvectors of x-axis and y-axis.")
and applying the singular value decomposition to the first and second horizontal direction of the vehicle (Paragraph [0087], "Before applying the PCA technique, the horizontal components are generated by levelling the acceleration data to the horizontal plan, then they are fed to the technique.") (Paragraph [0087], "The first stage in PCA is to standardize the data by subtracting the mean, and then singular value decomposition (SVD) is applied to get the eigenvectors of x-axis and y-axis."). 

Regarding claim 12, Al-Hamad teaches a device comprising a plurality of sensors (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
configured to sense a motion of a vehicle and a motion of the device on the vehicle, the plurality of sensor including a first sensor and a second sensor different from the first sensor (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly") (Paragraph [0038], “Smartphones, wearables or other similar portable devices may have embedded technology for sensing the motion dynamics of the device, and may have other sensors that provide related information. For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”) (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform")
a processor, the processor receiving sensor data from the plurality of sensors; and the processor, in operation, capable of: receiving the sensor data sensed by the plurality of sensors (Paragraph [0011], “a processor configured to obtain the motion sensor data”)
analyzing sensor data of the first sensor to determine an acceleration of the device (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the device having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
determining a motion status for the vehicle (Paragraph [0073], “Following detection of the portable device being in cart motion mode, it may be determined whether the cart is moving or is in a stationary period as indicated with regard to 306 of FIG. 3. It will be appreciated that the moving versus non-moving status of the cart may be used to differentiate between the moving and stationary intervals. In some embodiments, the determination of whether the cart is moving may be based on statistical analysis techniques using motion sensor data, such as measurements from accelerometers and gyroscopes. Suitable statistical parameters that may be used in this determination include: i) peak to peak range in accelerometer data over an appropriate window, such as approximately 5 sec; ii) a mean of rotation rate magnitude over an appropriate window, such as approximately 2 sec; and iii) a mean of radius of rotation magnitude over an appropriate window, such as approximately 2 sec.”, here the system is making a determination of a movement state of the cart using statistical analysis techniques)
analyzing sensor data of the second sensor to determine an acceleration of a vehicle associated with the device (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.") (Paragraph [0038], “For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”, here the system is analyzing the sensor data of a plurality of sensors including a second sensor in order to determine motion characteristics of the vehicle such as acceleration)
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction  the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
extracting horizontal components of the acceleration of the device from the first acceleration component and the second acceleration component of the device (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
determining an angle formed between a horizontal component of the first acceleration component and the first horizontal acceleration direction based on an amount of rotation between the horizontal component of the first acceleration component of the device and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.")
and based on the motion status of the vehicle (See Figure 3, a motion status is determined in step 306, if the determination of the status indicates motion then the system performs heading misalignment angle calculation, if the system is not in motion then it skips the misalignment angle step)
positioning the vehicle using the sensor data of the first sensors based on the misalignment angle (Figure 1, step 116, “Provide Navigation Solution”, here the navigation solution which includes positioning the vehicle that is provided by the system includes the earlier calculated misalignment angle at step 110) (Paragraph [0040], “By identifying such components, it may be possible to adjust the sensor measurements to more accurately characterize the true motion of the cart and therefore to provide a more accurate navigation solution.”).
acceleration a.sub.y(AG).sup.s is below the threshold. Alternatively, a threshold for detecting the turning is set in advance for the left-and-right direction acceleration a.sub.y.sup.b in the movable body coordinate system that is calculated by the correcting operation module 13 as described below, and it may be determined as the turning travel when the left-and-right direction acceleration a.sub.y.sup.b is above the threshold, and it may be determined as the straight travel when the left-and-right direction acceleration a.sub.y.sup.b is below the threshold.”)
Al-Hamad and Toda are analogous art as they are both generally related to systems that analyze motion dynamics in vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn of Toda in the apparatus and method for determining a misalignment angle of a device in a vehicle of Al-Hamad in order to improve the overall accuracy of the system by removing influence of unnecessary components and accurately correcting the acceleration (Toda, Paragraph [0008], “An object of the present invention is to realize a moving state detecting device for removing influence of unnecessary components, such as a bias component and a noise component, contained in an acceleration that is outputted from an accelerometer, calculating an attached angle of the accelerometer, and thereby, accurately correcting the acceleration obtained from the accelerometer.”).

Regarding claim 14, Al-Hamad teaches a chipset comprising a processor, in operation, communicatively coupled to a plurality of sensors, the plurality of sensors including a first sensor and a second sensor different from the first sensor (Figure 2 shows a processor 202 connected to an external sensor 214 and an absolute navigational information module 222 and an internal sensor 212)
the processor capable of: receiving sensor data from the plurality of sensors coupled to the processor in the chipset (Paragraph [0011], “a processor configured to obtain the motion sensor data”) (Paragraph [0010], "The method may include obtaining motion sensor data from a portable device having a sensor assembly")
analyzing sensor data of the first sensor to determine an acceleration of the chipset (Paragraph [0039], "Thus, the wide variety of sensor data collected by a portable device, including measurements such as acceleration")
the acceleration of the chipset having a first acceleration component in a first direction and a second acceleration component in a second direction the second direction being perpendicular to the first direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
analyzing sensor data of the second sensor to determine an acceleration of a vehicle associated with the chipset (Paragraph [0039], "Thus, the sensor data of a portable device being conveyed by a cart that is propelled by a user reflects the movement of the platform") (Paragraph [0072], "In this embodiment, the accelerations and angular rotations may be windowed or buffered for a suitable length of time, such as about 3 seconds for example. Based on this window data, sufficient features to discriminate cart motion mode from other possible motion modes may be extracted for use by classifier 410.") (Paragraph [0038], “For example, inertial sensors such as accelerometers and gyroscopes having multiple sensitive axes may be used to measure specific forces and angular rates, and consequently obtain changes in position and orientation. In some embodiments, inertial sensor data may be fused with data from other supplemental sensors such as magnetometers or barometers to improve position or orientation determinations. As used herein, the term “motion sensor data” refers to information from such inertial and non-inertial sensors that can be used to obtain changes in position, orientation or movement of the portable device, and by extension, any platform carrying the portable device by determining the relative orientation of the sensors in the device with respect to the platform”, here the system is analyzing the sensor data of a plurality of sensors including a second sensor in order to determine motion characteristics of the vehicle such as acceleration)
the acceleration of the vehicle having a first horizontal acceleration direction and a second horizontal acceleration direction  the second horizontal acceleration direction being perpendicular to the first horizontal acceleration direction (Paragraph [0047], "the linear motion sensors may be accelerometers to measure linear acceleration along one or more orthogonal axes") (Figure 4, item 400, "Accelerometer Triad", here the accelerometer triad comprises three measurements in an X, Y, and Z direction each of which are perpendicular to each other)
determining a motion status for the vehicle (Paragraph [0073], “Following detection of the portable device being in cart motion mode, it may be determined whether the cart is moving or is in a stationary period as indicated with regard to 306 of FIG. 3. It will be appreciated that the moving versus non-moving status of the cart may be used to differentiate between the moving and stationary intervals. In some embodiments, the determination of whether the cart is moving may be based on statistical analysis techniques using motion sensor data, such as measurements from accelerometers and gyroscopes. Suitable statistical parameters that may be used in this determination include: i) peak to peak range in accelerometer data over an appropriate window, such as approximately 5 sec; ii) a mean of rotation rate magnitude over an appropriate window, such as approximately 2 sec; and iii) a mean of radius of rotation magnitude over an appropriate window, such as approximately 2 sec.”, here the system is making a determination of a movement state of the cart using statistical analysis techniques)
extracting horizontal components of the acceleration of the chipset from the first acceleration component in the first direction and the second acceleration component in the second direction (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10.") (Paragraph [0087], "the horizontal components are generated by levelling the acceleration data to the horizontal plan", here the system is extracting the horizontal acceleration components)
determining an angle formed between a horizontal component of the first acceleration component of the chipset and the first horizontal acceleration direction of the vehicle based on an amount of rotation between the horizontal component of the first acceleration component of the chipset and the first horizontal acceleration direction of the vehicle (Paragraph [0006], "Using initial estimates of position, velocity and orientation angles of the device or platform as a starting point, the INS readings can subsequently be integrated over time and used to determine the current position, velocity and orientation angles of the device and its relative misalignment within the platform.") (Paragraph [0080], "For the initial estimation of heading misalignment angle, a maximum variance analysis between the two leveled horizontal acceleration components may be employed as depicted in FIG. 10. From a collection of data points, a main principle axis may be identified as shown. In turn, the slope of the axis exhibiting maximum variance represents the heading misalignment angle.")
and based on the motion status of the vehicle (See Figure 3, a motion status is determined in step 306, if the determination of the status indicates motion then the system performs heading misalignment angle calculation, if the system is not in motion then it skips the misalignment angle step)
and positioning the vehicle using the sensor data of the first sensors based on the misalignment angle (Figure 1, step 116, “Provide Navigation Solution”, here the navigation solution which includes positioning the vehicle that is provided by the system includes the earlier calculated misalignment angle at step 110) (Paragraph [0040], “By identifying such components, it may be possible to adjust the sensor measurements to more accurately characterize the true motion of the cart and therefore to provide a more accurate navigation solution.”).
However Al-Hamad does not explicitly teach that the determination of a motion status of the vehicle includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn.
Toda teaches a moving state detection device to calculate and correct an acceleration that includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn (Paragraph [0062], “Further, in the above calculation processing, the selective conditions between the straight travel and the turning travel are set, in which a threshold for detecting a turning is set in advance for the left-and-right direction acceleration a.sub.y(AG).sup.s, and it may be determined as the turning travel when the left-and-right direction acceleration a.sub.y(AG).sup.s is above the threshold, and it may is be determined as the straight travel when the left-and-right direction acceleration a.sub.y(AG).sup.s is below the threshold. Alternatively, a threshold for detecting the turning is set in advance for the left-and-right direction acceleration a.sub.y.sup.b in the movable body coordinate system that is calculated by the correcting operation module 13 as described below, and it may be determined as the turning travel when the left-and-right direction acceleration a.sub.y.sup.b is above the threshold, and it may be determined as the straight travel when the left-and-right direction acceleration a.sub.y.sup.b is below the threshold.”)
Al-Hamad and Toda are analogous art as they are both generally related to systems that analyze motion dynamics in vehicle systems. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to includes whether the vehicle is in a status of moving in a straight line or in a status of making a turn of Toda in the apparatus and method for determining a misalignment angle of a device in a vehicle of Al-Hamad in order to improve the overall accuracy of the system by removing influence of unnecessary components and accurately correcting the acceleration (Toda, Paragraph [0008], “An object of the present invention is to realize a moving state detecting device for removing influence of unnecessary components, such as a bias component and a noise component, contained in an acceleration that is outputted from an accelerometer, calculating an attached angle of the accelerometer, and thereby, accurately correcting the acceleration obtained from the accelerometer.”).

Regarding claim 15, the combination of Al-Hamad and Toda teaches the method as described above in claim 1, Al-Hamad further teaches wherein the chipset is included in an electronic device (Paragraph [0011], “The portable device is conveyed by a cart and may be tethered or untethered, wherein mobility of the portable device may be constrained or unconstrained within the cart, and wherein the cart is an apparatus propelled by on foot motion of a user. The portable device may have an integrated sensor assembly including at least one sensor configured to output data representing motion of the portable device and a processor configured to obtain the motion sensor data.”, here the device as described by Al-Hamad comprises a processor and sensor assembly which is interpreted as being a chipset).

Regarding claim 16, claim 16 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 17, claim 17 is similar in scope to claim 3 and therefore is rejected under similar rationale. 

Regarding claim 18, claim 18 is similar in scope to claim 4 and therefore is rejected under similar rationale. 

Regarding claim 19, claim 19 is similar in scope to claim 5 and therefore is rejected under similar rationale. 

Regarding claim 20, claim 20 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Claim 7 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamad (US-20180259350) in view of Toda (US-20120041702) and further in view of Jafari (US-20180259350). 

Regarding claim 7, the combination of Al-Hamad and Toda teaches the method as described above in claim 1, however while Al-Hamad teaches that the data sensor data may be processed as desired (Paragraph [0070], “As indicated, sensor data may be processed as desired, such as by employing a low pass filter for noise reduction”), Al-Hamad does not explicitly teach the use of an orthogonal transformation as a method of determining misalignment angle. 
Jafari teaches a system and method for correcting bias and angle misalignment errors in the angle rate and acceleration outputs from a 6-DOF IMU mounted to a vehicle wherein the calculating the misalignment angle includes applying an orthogonal transformation to the horizontal component of the first acceleration component of the device and the first horizontal acceleration direction of the vehicle and calculating the misalignment angle based on the orthogonal transformation (EXAMINERS NOTE: As defined in the specification paragraphs {0089-0096], the orthogonal transformation is a matrix that is applied to the acceleration of the sensor in order to determine the acceleration of the vehicle, and the degree of rotation represents the misalignment angle) (Paragraph [0022], “In order to calculate the bias and misalignment estimation errors, a relationship between the ideal and the actual measurements is obtained. … Considering bias and misalignment as two significant errors, the ideal values and the actual IMU measurements are related as: f.sup.b=R.sub.v.sup.bf.sup.v=f.sub.bias (8) ω.sup.b=R.sub.v.sup.bω.sup.v+ω.sub.bias, (9) where f.sup.b and ω.sup.b are the actual IMU measurements in the body frame 22, f.sub.bias and ω.sub.bias are the bias vectors of the accelerometers and gyros, respectively, and R.sub.v.sup.b is the transformation matrix from the vehicle frame 20 to the body frame 22 corresponding to the IMU misalignment angles”¸ here the method is using a transformation matrix in order to relate the vehicle frame of reference to a body/sensor frame of reference which corresponds to a misalignment angle).
Al-Hamad and Jafari are analogous art as they are both generally related to systems for determining a misalignment angle of a device associated with a vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the use of an orthogonal transformation as a method of determining misalignment angle of Jafari in the apparatus and method for determining a misalignment angle of a device in a vehicle of Al-Hamad in order to improve the overall accuracy of the system (Jafari, Paragraph [0002], “This invention relates generally to system and method for determining bias and misalignment errors in the outputs from a 6-degree of freedom (DOF) inertial measurement unit (IMU) and, more particularly, to a system and method for determining bias and misalignment errors in the outputs from a 6-DOF IMU on a vehicle using velocity and attitude data from a global navigation satellite system (GNSS) and/or an inertial navigation system (INS), where the method includes determining an ideal acceleration estimation and an ideal angle rate estimation in a vehicle frame using the velocity and attitude data, and determining an IMU bias error and a misalignment error using the ideal acceleration and angular rate estimation and the measured angle rate and acceleration outputs from the IMU.”).

Regarding claim 21, claim 21 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662    
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662